 Case 8:12-bk-23047-MW        Doc 745 Filed 10/30/18 Entered 10/30/18 16:21:28              Desc
                               Main Document    Page 1 of 12


1    GEORGE B. PIGGOTT (SBN 68227)
     A member of GEORGE B. PIGGOTT,
2    A PROFESSIONAL CORPORATION
     2603 Main Street, Penthouse
3    Irvine, California 92614-6232
     Tel: (949) 261-0500
4    Fax: (949) 261-1085
5    Attorney for Creditor and Objector
     C.B. NANDA
6

7

8
                               UNITED STATES BANKRUPTCY COURT
9
                                CENTRAL DISTRICT OF CALIFORNIA
10
                                          SANTA ANA DIVISION
11

12
     In re                                               Case No.: 8:12-bk-23047-MW
13
     JEFFREY SUMNER CHILDS,                              Chapter 7
14
                    Debtor.                              OBJECTION BY C.B. NANDA TO
15                                                       PROPOSED ORDER GRANTING
                                                         MOTION FOR CLARIFICTION OF
16                                                       ORDER APPROVING SALE AND
                                                         TRANSFE OF ASSETS TO SEAN
17                                                       TUCKER AND LESLIE TUCKER;
                                                         PROPOSED ALTERNATIVE ORDER
18                                                       ATTACHED
19

20           C.B. NANDA (“Nanda”), a creditor and objector in the above-captioned case, hereby objects

21   to the proposed form of order submitted by SEAN TUCKER and LESLIE TUCKER (the “Tuckers”)

22   on October 23, 2018 (the “Tuckers’ Proposed Order”) with respect to the Motion for Clarification of

23   Order Approving Sale and Transfer of Assets to Sean Tucker and Leslie Tucker (the “Motion”). The

24   Tuckers’ Proposed Order, which appears to re-state verbatim the Court’s tentative ruling on the

25   Motion (“Tentative Ruling”) except for the addition of paragraph lettering and the concluding

26   language at page 5, lines 4-6, incorporates a parenthetical statement from the Court’s Tentative

27   Ruling on page 2, line 5, which refers to Gold Nugget Church as “an entity controlled by Mr.

28   Childs”. Although the inclusion of this statement in the Court’s Tentative Ruling appears to have
                                                     1
 Case 8:12-bk-23047-MW         Doc 745 Filed 10/30/18 Entered 10/30/18 16:21:28               Desc
                                Main Document    Page 2 of 12


1    been intended by the Court only as background, and not as a finding, Nanda objects to the inclusion

2    of the statement out of an abundance of caution so that it is not misconstrued as a finding because:

3    (1) the subject matter of the statement was not an issue raised in the Motion, it was not addressed in

4    the papers filed by the parties in connection with the Motion, and it was not addressed by counsel or

5    the Court at the hearing on the Motion, (2) Nanda disputes the statement that Gold Nugget Church

6    was or is an entity controlled by Jeffrey Sumner Childs (“Mr. Childs”), and (3) there was never any

7    proceeding, evidentiary or otherwise, conducted in the case in which the Court made a finding that

8    the Gold Nugget Church was or is an entity controlled by Mr. Childs. The parenthetical statement

9    should therefore be omitted from the Court’s order on the Motion.

10          Attached hereto as Exhibit 1 is an alternative proposed order which attaches a copy of the

11   Tentative Ruling that has been redacted to omit the parenthetical statement “an entity controlled by

12   Mr. Childs” and adopts the Tentative Ruling as modified by the redaction.

13          Based on the foregoing, Nanda objects to the Proposed Order and respectfully requests that

14   the Court entered Nanda’s alternative proposed form of order.

15
     DATED: October 30, 2018                      Respectfully submitted,
16

17
                                                  /s/George B. Piggott
18                                                GEORGE B. PIGGOTT, a member of
                                                  GEORGE B. PIGGOT, A PROFESSIONAL
19                                                CORPORATION
                                                  Attorney for Creditor and Objector
20                                                C.B. NANDA
21

22

23

24

25

26

27

28
                                                       2
Case 8:12-bk-23047-MW   Doc 745 Filed 10/30/18 Entered 10/30/18 16:21:28   Desc
                         Main Document    Page 3 of 12




                                  EXHIBIT 1
 Case 8:12-bk-23047-MW             Doc 745 Filed 10/30/18 Entered 10/30/18 16:21:28         Desc
                                    Main Document    Page 4 of 12


1    GEORGE B. PIGGOTT (SBN 68227)
     A member of GEORGE B. PIGGOTT,
2    A PROFESSIONAL CORPORATION
     2603 Main Street, Penthouse
3    Irvine, California 92614-6232
     Tel: (949) 261-0500
4    Fax: (949) 261-1085
5    Attorney for Creditor and Objector
     C.B. NANDA
6

7

8                                  UNITED STATES BANKRUPTCY COURT

9                                   CENTRAL DISTRICT OF CALIFORNIA

10                                          SANTA ANA DIVISION

11

12   In re                                                Case No.: 8:12-bk-23047-MW

13   JEFFREY SUMNER CHILDS,                               Chapter 7

14                  Debtor.                               [PROPOSED ORDER] GRANTING
                                                          MOTION FOR CLARIFICTION OF
15                                                        ORDER APPROVING SALE AND
                                                          TRANSFE OF ASSETS TO SEAN
16                                                        TUCKER AND LESLIE TUCKER;

17

18           The Court having considered (a) the Motion for Clarification of Order Approving Sale and

19   Transfer of Assets to Sean Tucker and Leslies Tucker [Docket No. 733] (the “Motion”); the

20   Opposition to Motion for Clarification of Order Approving Sale and Transfer of Assets to Sean

21   Tucker and Leslie Tucker [Docket No. 736] (the ‘Objection”) filed by C.B. NANDA (“Nanda”) and

22   the declaration filed in support thereof [Docket No. 737], and (c) the Reply to Opposition to Motion

23   for Clarification of Order Approving Sale and Transfer of Assets to Sean Tucker and Leslie Tucker

24   [Docket No. 738]; and upon all pleadings filed in connection with the Motion and in this chapter 7

25   case; and upon the record of the hearing on the Motion on October 22, 2018 where the Court heard

26   oral argument; and the Court finding that notice and servicer were proper and that cause exists to

27   grant the relief requested;

28           Sean Tucker and Leslie Tucker having submitted a proposed order on the Motion; and
                                                      1
 Case 8:12-bk-23047-MW        Doc 745 Filed 10/30/18 Entered 10/30/18 16:21:28              Desc
                               Main Document    Page 5 of 12


1            C. B. Nanda having timely filed and served an objection to the proposed order submitted by

2    Sean Tucker and Leslie Tucker on the Motion;

3           IT IS HEREBY ORDERED that the Court’s tentative ruling on the Motion is hereby
4    adopted by the Court as its final order on the Motion, as modified by redaction appearing thereon, a

5    true and correct copy of which as modified is attached hereto as Exhibit “A”.

6
                                                    ###
7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      2
Case 8:12-bk-23047-MW   Doc 745 Filed 10/30/18 Entered 10/30/18 16:21:28   Desc
                         Main Document    Page 6 of 12




                                 EXHIBIT A
 Case 8:12-bk-23047-MW           Doc 745 Filed 10/30/18 Entered 10/30/18 16:21:28                      Desc
                                  Main Document    Page 7 of 12




                              United States Bankruptcy Court
                               Central District of California
                                           Santa Ana
                                  Judge Mark Wallace, Presiding
                                     Courtroom 6C Calendar

Monday, October 22, 2018                                                            Hearing Room          6C

2:00 PM
8:12-23047    Jeffrey Sumner Childs                                                                 Chapter 7

    #1.00
              Hearing RE: Motion For Clarification Of Order Approving Sale And Transfer Of
              Assets To Sean Tucker And Leslie Tucker
              (Motion filed 9/20/18)

                                    Docket         733

  Tentative Ruling:
      APPEARANCES REQUIRED.

      In July 2005, Jeffrey Sumner Childs ("Mr. Childs") acquired an option to purchase certain
      mining claims in San Bernardino County and Kern County, California. Less than one year
      later, in March 2006, Mr. Childs, C.B. Nanda ("Mr. Nanda") and possibly certain other
      parties entered into an "Agreement for Triple Nine Plus Fine Land and Mining Company,
      L.L.C." ("TNPF") for the purpose of acquiring and holding title to mining claims located in
      San Bernardino and Kern Counties. TNPF did in fact acquire such mining claims around
      March 2006.

      The TNPF LLC agreement referred to in the preceding paragraph shows Mr. Childs holding a
      16.5 percent interest, the Gold Nugget Church     REDACTEDREDACTED                   holding a
      27.5 percent interest, Mr. Nanda holding a 40 percent interest, with the interests aggregating
      5.5 percent held by "Bob," "Cyclist," "Bullion dealer #1," and "Bullion dealer #2." (Note
      that these percentages do not add up to 100 percent.)

      Thereafter, major disputes erupted between Mr. Childs and Mr. Nanda, with allegations of
      fraud and sharp business practices hurled back and forth. Mr. Childs alleged that Mr. Nanda
      looted TNPF and caused it to transfer the mining claims to other entities owned or controlled
      by Mr. Nanda for little or no consideration. Mr. Nanda denies that he engaged in
      improprieties.

      Mr. Nanda appears to have caused TNPF to commence an action in Orange County Superior
      Court in 2009 against Mr. Childs for breach of contract, fraud and other causes of action.
      This case was assigned case number 30-2009-00125417-CU-BC-CJC (the "State Court
      Action"). As originally filed, the complaint sought money damages for fraud but did not


10/22/2018 8:30:33 AM                           Page 3 of 12
 Case 8:12-bk-23047-MW            Doc 745 Filed 10/30/18 Entered 10/30/18 16:21:28                        Desc
                                   Main Document    Page 8 of 12




                               United States Bankruptcy Court
                                Central District of California
                                            Santa Ana
                                   Judge Mark Wallace, Presiding
                                      Courtroom 6C Calendar

Monday, October 22, 2018                                                              Hearing Room           6C

2:00 PM
CONT...       Jeffrey Sumner Childs                                                                   Chapter 7
      request the equitable remedy of rescission of the transaction whereby Mr. Childs acquired his
      membership interests in TNPL.

      Mr. Childs filed a chapter 7 petition in this Court in November 2012. Long and protracted
      legal battles ensued among Mr. Childs, Mr. Nanda, Jeffrey Golden (the chapter 7 trustee for
      Mr. Childs’s bankruptcy estate), and Sean and Leslie Tucker. (Sean Tucker apparently was
      the "Cyclist" referred to above and later provided a loan to the bankruptcy estate to provide it
      with the financial wherewithal to continue litigating against Mr. Nanda.) Five years later, in
      2017, the chapter 7 trustee proposed to sell the estate assets related to the mining claims to
      the highest bidder. The Tuckers and Mr. Nanda each entered competing bids, with the
      Tuckers as emerging as the winning bidders.

      The assets purchased by the Tuckers under the Asset Purchase Agreement approved by this
      Court in its Order Approving Sale and Transfer of Assets to Sean and Leslie Tucker, Docket
      No. 585, filed and entered February 21, 2017 (the "Sale Order"), include all the bankruptcy
      estate’s interest (which equates to all Mr. Child’s interest immediately before the filing of
      bankruptcy petition, see 11 U.S.C. § 541(a)) in TNPF. The Court did not determine the
      specific percentage amount of membership interests held by the estate in TNPF, but whatever
      that percentage interest was, the Tuckers acquired it. Because the Tuckers, who were willing
      buyers, paid hundreds of thousands of dollars for these assets through a credit bid of their
      loan to the estate (plus promises to pay even more if certain targeted amounts were earned
      through the mining claims), and because as a practical matter the principal asset being
      acquired was the estate’s interest in TPFN’s mining claims (or in the entities to which such
      claims had been transferred), it is established that these assets had a value greater than zero –
      as determined by an arm’s length sale with two active bidders.

      The sale was conducted under the authority of Section 363(f) of the Bankruptcy Code, which
      expressly authorizes a sale of property free and clear of any interest in such property where a
      bona fide dispute exists as to such interest. 11 U.S.C. § 363(f)(4). That a bona dispute
      existed as to Mr. Nanda’s interest (and/or the interest of entities owned or controlled by him)
      in Mr. Childs’s interest and later the estate’s interest in TNPF was as clearly established as
      any proposition possibly could be, for the parties had been fighting over precisely this matter
      for the better part of a decade.

      Recognizing that the requirements of Bankruptcy Code section 363(f) had been fully
      satisfied, the Court’s Sale Order provided on page 4, lines 1-2 that "IT IS FURTHER

10/22/2018 8:30:33 AM                            Page 4 of 12
 Case 8:12-bk-23047-MW            Doc 745 Filed 10/30/18 Entered 10/30/18 16:21:28                        Desc
                                   Main Document    Page 9 of 12




                               United States Bankruptcy Court
                                Central District of California
                                            Santa Ana
                                   Judge Mark Wallace, Presiding
                                      Courtroom 6C Calendar

Monday, October 22, 2018                                                              Hearing Room           6C

2:00 PM
CONT...       Jeffrey Sumner Childs                                                                   Chapter 7
      ORDERED that the sale and transfer of the Assets is free and clear of all liens, claims,
      encumbrances and other interests . . . ."

      The Court is informed that Mr. Nanda has amended his complaint in the State Court Action
      to seek rescission of the issuance of TNPF membership interests to Mr. Childs on grounds of
      fraud committed by Mr. Childs (as opposed to a more limited request for money damages). If
      such rescission were awarded, it would deprive the Tuckers of the very property they
      purchased in this Court pursuant to the Sale Order and the Asset Purchase Agreement.

      The issue before this Court is whether this Court’s Sale Order cuts off and eliminates any and
      all rights Mr. Nanda (and/or entities owned or controlled by him) has or may have to seek
      rescission by reason of provisions in the Sale Order that make the sale to the Tuckers "free
      and clear of all liens, claims, encumbrances and other interests."

      The United States Court of Appeals for the Seventh Circuit has made it clear that the term
      "interest" in section 363(f) should not be understood in any narrow or special sense. Instead,
      a broad interpretation is favored. Precision Indus., Inc. v. Qualitech Steel SBQ, LLC, 327
      F.3d 537, 545 (7th Cir. 2003).

      The Seventh Circuit has also held that a proceeding under section 363 is an in rem
      proceeding in which property rights are transferred, and such rights are good against the
      entire world. Gekas v. Pipin (In the Matter of Met-L-Wood Corp.), 861 F.2d 1012, 1017 (7th
      Cir. 1988).

      Various authorities make it clear that rights arising in third parties as a result of prepetition
      bad acts of the debtor or persons affiliated with the debtor that could otherwise be asserted to
      deprive a buyer at a section 363 sale of the property so acquired (or otherwise impact such
      property by reducing its value) are wiped out and eliminated in a section 363 sale when such
      sale, like the one at issue here, is made free and clear of interests of third parties.

      One such authority is Regions Bank v. J.R. Oil Co., LLC, 387 F.3d 721 (8th Cir. 2004), where
      prepetition bad acts involving bank fraud giving rise to RICO claims were eliminated as to
      the buyer of the bankruptcy estate’s assets where the underlying sale occurred under the
      authority of section 363(f) and the bankruptcy court approved the sale free and clear of all
      liens, claims and encumbrances.

      Another is a case cited by the Tuckers, Pusser’s (2001) Ltd. v. HMX, LLC, No. 11 C 4659,

10/22/2018 8:30:33 AM                            Page 5 of 12
 Case 8:12-bk-23047-MW           Doc 745 Filed 10/30/18 Entered 10/30/18 16:21:28                       Desc
                                 Main Document     Page 10 of 12




                               United States Bankruptcy Court
                                Central District of California
                                            Santa Ana
                                   Judge Mark Wallace, Presiding
                                      Courtroom 6C Calendar

Monday, October 22, 2018                                                             Hearing Room           6C

2:00 PM
CONT...         Jeffrey Sumner Childs                                                                 Chapter 7
      2012 U.S. Dist. LEXIS 43199 (N.D. Ill., March 28, 2012). In that case, a right to seek
      cancellation of a trademark as a result of prepetition bad conduct was eliminated as a result
      of a section 363 sale to a buyer where the sale of the trademark was free and clear of the
      interests of other parties in the trademark.

      On the strength of these authorities and a broad interpretation of the meaning of the word
      "interest" in section 363, the Court holds that any right Mr. Nanda and/or entities owned or
      controlled by him may have had to rescind TNPF’s issuance of membership interests to Mr.
      Childs (such interests now being the Tuckers’ property) was eliminated as a result of the Sale
      Order’s "sale free and clear" provisions. This is in no way an amendment of the Sale Order
      but merely an interpretation of it, as this Court is entitled to do.

      The motion is granted.

      MOVANT TO LODGE ORDER VIA LOU WITHIN 7 DAYS.
                                        Party Information
  Debtor(s):
       Jeffrey Sumner Childs                           Pro Se
  Trustee(s):
       Jeffrey I Golden (TR)                           Represented By
                                                         Ashley M McDow
                                                         Jeffrey I Golden (TR)
                                                         Michael T Delaney




10/22/2018 8:30:33 AM                           Page 6 of 12
       Case 8:12-bk-23047-MW                      Doc 745 Filed 10/30/18 Entered 10/30/18 16:21:28                                       Desc
                                                  Main Document     Page 11 of 12


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 2603
Main Street, Penthouse, Irvine, CA 92614.

A true and correct copy of the foregoing document entitled (specify): OBJECTION BY C.B.
                                                                             NANDA TO
PROPOSED ORDER GRANTING MOTION FOR CLARIFICTION OF ORDER APPROVING SALE
AND TRANSFE OF ASSETS TO SEAN TUCKER AND LESLIE TUCKER; PROPOSED
ALTERNATIVE ORDER ATTACHED will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On October
30, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Carel Ale – cale@susmangodfrey.com, mwilliams@susmangodfrey.com, RBruton@susmangodfrey.com,
jdunaven@susmangodfrey.com
Louis H. Altman – laltman@lbinsolvency.com, dhaberbush@lbinsolvency.com, vhaberbush@lbinsolvency.com,
abostic@lbinsolvency.com, jborin@lbinsolvency.com
Julian K. Bach – Julian@Jbachlaw.com, julianbach@sbcglobal.net
Michael Jay Berger – Michael.berger@bankruptcypower.com, yathida.nipha@bankruptcypower.com,
michael.berger@ecf.inforuptcy.com
Christopher L. Blank – chris@chrisblanklaw.com
Michael T. Delaney – mdelaney@bakerlaw.com
Oleg Elkhunovich – oelkhunovich@susmangodfrey.com, gwise@susmangodfrey.com, mwilliams@susmangodfrey.com
Roger F. Friedman – rfriedman@rutan.com
Jeffrey I. Golden (TR) – lwerner@wgllp.com, jig@trustesolutions.net, kadele@wgllp.com, lfisk@wgllp.com,
ljones@wgllp.com
Nancy S. Goldenberg – nancy.goldenberg@usdoj.gov
David R. Haberbush – dhaberbusyh@lbinsolvency.com, ahaberbush@lbinsolvency.com, abostic@lbinsolvency.com,
vhaberbush@lbinsolvency.com, haberbush.assistant@gmail.com, jborin@lbinsolvency.com
Vanessa M. Haberbush – vhaberbush@lbinsolvency.com, dhaberbusyh@lbinsolvency.com,
ahaberbush@lbinsolvency.com, abostic@lbinsolvency.com, haberbush.assistant@gmail.com, jborin@lbinsolvency.com
Michael D. McCaffrey – mdm@mccaffreylaw.com
Ashley M. McDow – amcdow@foley.com, Khernandez@foley.com, Ffarivar@foley.com
Randall P. Mroczynski – randym@cookseylaw.com
David L. Neale – dln@inbyb.com
Penelope Parmes – Penelope@parmeslaw.com, anabel.pineda@troutman.com
George B. Piggott – gbpapc@aol.com
Leonard M. Shulman – lshulman@shblip.com
Ramesh Singh – claims@recoverycorp.com
James Stang – jstang@pszjlaw.com
United States Trustee (SA) – ustpregion16.sa.ecf@usdoj.gov
Michael A. Wallin – mwallin@wallinrussell.com
Johnny White – JWhite@wrslawyersl.com, aparisi@wrslawyers.com


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On October 30, 2018, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class,



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:12-bk-23047-MW                     Doc 745 Filed 10/30/18 Entered 10/30/18 16:21:28                                       Desc
                                                  Main Document     Page 12 of 12



postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Jeffrey Sumner Childs                                        Jeffrey S. Childs
1354 Morningside Dr.                                         1139 Aviemor Terrace
Laguna Beach, CA 92651                                       Costa Mesa, CA 92627

Kurt E. English                                              Attorney for Triple Nine Plus Fine Land and Mining:
7700 Irvine Center Drive, Suite 800                          Stephanie A. Pittaluga
Irvine, CA 92618                                             608 Santa Maria
                                                             Irvine, CA 92606
Crowe Horwath LLP
                    th
15233 Ventura Bl., 9 Floor
Sherman Oaks, CA 91403


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on October 30, 2018, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA PERSONAL DELIVERY
Hon. Mark S. Wallace
United States Bankruptcy Court
           th
411 West 4 Street, Suite 6135
Santa Ana, CA 92701-4593


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 October 30, 2018                  Pamela Pace                                                  /s/ Pamela Pace
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
